ACCEPTED
                                                                                           01-15-00056-cr
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      2/2/2015 1:23:59 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                               NO. 01-15-00056-CR

                         IN THE COURT OF APPEALS
                                                                      FILED IN
                          FOR THE FIRST DISTRICT               1st COURT OF APPEALS
                              HOUSTON, TEXAS                       HOUSTON, TEXAS
                                                               2/2/2015 1:23:59 PM
                                                               CHRISTOPHER A. PRINE
JUAN RUBEN GARCIA                         §                APPELLANT   Clerk
                                          §
VS.                                       §
                                          §
THE STATE OF TEXAS                        §                APPELLEE



                       APPEAL IN CAUSE NO. 65014
                 IN THE 300TH JUDICIAL DISTRICT COURT
                     OF BRAZORIA COUNTY, TEXAS


       MOTION TO PROCEED ON APPEAL IN FORMA PAUPERIS


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, JUAN RUBEN GARCIA, Appellant in the above entitled

and numbered cause, by and through his attorney of record, Stanley G. Schneider, and

submits this Motion to Proceed on Appeal in Forma Pauperis. For good cause,

Appellant shows as follows:

                                          I.

      On October 20, 2014, a judgment was entered against Appellant finding him

guilty of aggravated sexual assault of a child and sentenced him to ten years

confinement in the Texas Department of Criminal Justice, Institutional Division

which the jury recommended be probated. A motion for new trial was timely filed.

After a hearing, the trial court denied the motion for new trial. Notice of Appeal was

                                          1
timely given.

                                          II.

       Appellant is a lawful permanent resident. As soon as Appellant was convicted

in this cause and placed in custody as a condition of his community supervision, the

United States Immigration & Customs Enforcement (ICE) took him into custody and

initiated removal proceedings. Because Appellant was in the custody of the United

States Government, he was not present at his hearing on the motion for new trial.

       Appellant is indigent. He cannot work and pay for both an attorney and the

transcript of the trial. His wife and family have retained counsel. However, because

of his incarceration, Appellant cannot afford to pay the court reporter for the cost of

his record. Appellant has no funds. Appellant’s wife is now the primary breadwinner

of the Appellant’s immediate family. Since his confinement, Appellant requested that

the trial court order that the cost of the record on appeal be paid by Brazoria County.

Attached hereto is a copy of the Appellant’s affidavit which was supplemented to the

trial court at a later date.

                                          III.

       Appellant filed a motion to proceed in forma pauperis in the trial court. Neither

the State or Brazoria County controverted the motion. The trial court without a

hearing denied Appellant’s motion to proceed in forma pauperis. A copy of the

Court’s order is attached hereto. Appellant is indigent. Appellant is in custody and

the government is about to order his removal from the United States. According to

federal law, he cannot be released on bond pending appeal of his conviction because


                                           2
of the removal proceedings initiated.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

allow him to proceed on appeal in forma pauperis and order Brazoria County to pay

for the cost of preparation of the record on appeal.

                                              Respectfully submitted,

                                              SCHNEIDER & McKINNEY, P.C.

                                              /s/ Stanley G. Schneider
                                              Stanley G. Schneider
                                              T.B.C. No. 17790500
                                              440 Louisiana
                                              Suite 800
                                              Houston, Texas 77002
                                              Office: 713-951-9994
                                              Fax: 713-224-6008
                                              Email: stans3112@aol.com

                                              ATTORNEY FOR APPELLANT



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Motion to Proceed on Appeal in Forma Pauperis has been mailed and/or hand

delivered on the Appellate Section of the Appellate Section of the Brazoria County

District Attorney’s Office, 111 E. Locust, Angleton, Texas 77515 , on this the 2nd day

of February, 2015.


                                              /s/ Stanley G. Schneider
                                              Stanley G. Schneider




                                          3